Title: To Alexander Hamilton from Staats Morris, 27 April 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry April 27th 1799
          
          I wrote to you some time since requesting leave of absence from my command to transact some public business at Philada. and private at New York, and not having been honored with your answer I apprehend my letter was not received by you. I take the liberty of repeating my wish, and am with the highest respect Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg
          
          Majr. Genl Hamilton 
        